Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe (US 2020/0021268).
Regarding claim 1, Abe discloses in Fig 1-10 a pedestal (1) for mounting a blank (2), wherein pedestal is substantially rectangular, and 
Regarding claim 3, Abe discloses a crystal unit (Fig. 1), wherein a blank (2) is fixed to a surface of the pedestal (1) according to claim 1, and the pedestal is provided on a substrate (4) of a package (3).  
Regarding claim 4, Abe discloses an oscillator (Fig 1), wherein a blank (2) is fixed to a surface of the pedestal (1) according to claim 1, the pedestal is provided on a substrate (4) on a front surface of a package (3), and an oscillator circuit is provided on the substrate on the front surface of the package, or a substrate on a back surface of the package (paragraph [0038]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abe.

Regarding claim 5, Abe discloses a crystal unit (Fig 1), wherein a blank (2) is fixed to the surface of the pedestal (1) according to claim 2, and the pedestal is provided on a substrate (4) of a package (3).  
Regarding claim 6, Abe discloses an oscillator (Fig 1) wherein a blank is fixed to the surface of the pedestal according to claim 2, the pedestal is provided on a substrate on a front surface of the package, and an oscillator circuit is provided on the substrate on the front surface or a substrate on a back surface of the package (paragraph [0038]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150256127 A1 shows a crystal oscillator in a housing structure.


US 20200067454 A1 shows an oscillator including a disk shape vibrating element, a package, a substrate and lead frame (pedestal). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/JOSEPH CHANG/Primary Examiner, Art Unit 2849